 
DEED OF LEASE

 
CIT GUILFORD DRIVE LLC,
Landlord,

 
and
 
NuGen MOBILITY, INC.,
Tenant

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
         
Page
     
1.
USE AND RESTRICTIONS ON USE
1
     
2.
TERM
1
     
3.
RENT
2
     
4.
RENT ADJUSTMENTS
2
     
5.
SECURITY DEPOSIT
4
     
6.
ALTERATIONS
4
     
7.
REPAIR
4
     
8.
LIENS
5
     
9.
ASSIGNMENT AND SUBLETTING
5
     
10.
INDEMNIFICATION
7
     
11.
INSURANCE
7
     
12.
WAIVER OF SUBROGATION
7
     
13.
SERVICES AND UTILITIES
8
     
14.
HOLDING OVER
8
     
15.
SUBORDINATION
8
     
16.
RULES AND REGULATIONS
8
     
17.
REENTRY BY LANDLORD
8
     
18.
DEFAULT
9
     
19.
REMEDIES
9
     
20.
TENANT’S BANKRUPTCY OR INSOLVENCY
12
     
21.
QUIET ENJOYMENT
12
     
22.
CASUALTY
13
     
23.
EMINENT DOMAIN
13
     
24.
SALE BY LANDLORD
14
     
25.
ESTOPPEL CERTIFICATES
14
     
26.
SURRENDER OF PREMISES
14
     
27.
NOTICES
15
     
28.
TAXES PAYABLE BY TENANT
15
     
29.
RELOCATION OF TENANT
15
     
30.
DEFINED TERMS AND HEADINGS
15
     
31.
TENANT’S AUTHORITY
15
     
32.
FINANCIAL STATEMENTS AND CREDIT REPORTS
16
     
33.
COMMISSIONS
16
     
34.
TIME AND APPLICABLE LAW
16
     
35.
SUCCESSORS AND ASSIGNS
16
     
36.
ENTIRE AGREEMENT
16
     
37.
EXAMINATION NOT OPTION
16

 
 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

(continued)
 
 
Page
   
38.
RECORDATION
16
 
 
39.
LIMITATION OF LANDLORD’S LIABILITY
16
   
EXHIBIT A - FLOOR PLAN DEPICTING THE PREMISES
A-1
   
EXHIBIT B - INTENTIONALLY OMITTED
B-1
   
EXHIBIT C - INTENTIONALLY OMITTED
C-1
   
EXHIBIT D - RULES AND REGULATIONS
D-1

 
 
ii

--------------------------------------------------------------------------------

 


MULTI-TENANT INDUSTRIAL NET LEASE
 
REFERENCE PAGES


BUILDING:
 
The building located at 21641 Beaumeade Circle, Ashburn, Virginia
     
PROJECT:
 
The Building together with the buildings located at 44633 Guilford Drive and
44645 Guilford Drive, Ashburn, Virginia (collectively, the “Buildings”), the
land on which the Buildings sit and the other improvements located on such land
     
LANDLORD:
 
CIT Guilford Drive LLC, a Delaware limited liability company
     
LANDLORD’S ADDRESS:
 
CIT Guilford Drive LLC
c/o RREEF
4550 Montgomery Avenue, Suite 1100
Bethesda, MD 20814
Attention: Mr. Jeffrey A. Spruill
     
WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:
 
CIT Guilford Drive LLC
c/o Cabot Industrial Properties LP
75 Remittance Drive, Suite 96289
Chicago, IL 60675-6289
     
LEASE REFERENCE DATE:
 
October 1, 2010
     
TENANT:
 
NuGen Mobility Inc., a Delaware corporation
     
TENANT’S NOTICE ADDRESS:
 
At the Premises
Attention: Eric Takamura
     
PREMISES ADDRESS:
 
21641 Beaumeade Circle, Suite 314, Ashburn, Virginia 20147
     
PREMISES RENTABLE AREA:
 
Approximately 6,550 sq. ft. (for outline of Premises see Exhibit A)
     
USE:
 
Solely for general office and warehouse use and for no other uses whatsoever
     
COMMENCEMENT DATE:
 
October 1, 2010
     
RENT COMMENCEMENT DATE:
 
December 1, 2010
     
TERM OF LEASE:
 
The period commencing on the Commencement Date and ending on the Termination
Date, unless earlier terminated in accordance with the terms of this Lease
     
TERMINATION DATE:
 
October 31, 2013

 
[pg04.jpg]
 
 
iii

--------------------------------------------------------------------------------

 
 
ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3):

 

   
Rentable
   
Annual Rent
       
Monthly
       
Square
   
Per Square
         
Installment of
 
Period
   
Footage
   
Foot
   
Annual Rent
   
Rent
 
10/1/10 – 11/30/10
     
6,550
    $ 0.00     $ 0.00     $ 0.00  
12/1/10 – 9/30/11
     
6,550
 
  $ 10.25     $ 67,137.48 *   $ 5,594.79  
10/1/11 – 9/30/12
     
6,550
    $ 10.56     $ 69,168.00     $ 5,764.00  
10/1/12 – 9/30/13
     
6,550
    $ 10.87     $ 71,198.52     $ 5,933.21  
10/1/13 – 10/31/13
     
6,550
    $ 11.20     $ 73,359.96 *   $ 6,113.33  
[*on an annualized basis]

 
TENANT'S PROPORTIONATE SHARE:
3.70%
   
SECURITY DEPOSIT:
$5,594.79
   
ASSIGNMENT/SUBLETTING FEE:
$1,000.00
   
PARKING SPACES:
Twelve (12) unreserved parking spaces
   
REAL ESTATE BROKER DUE COMMISSION:
KLNB, LLC, as Landlord's agent
   
TENANT'S SIC CODE:
3621
   
AMORTIZATION RATE:
12%

 
The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through E,
all of which are made a part of this Lease.
 
LANDLORD:
 
TENANT:
     
CIT GUILFORD DRIVE LLC, a Delaware limited
liability company
 
NuGen MOBILITY, INC. a Delaware
corporation
       
By:      
RREEF America, L.L.C., a Delaware
limited liability company, authorized agent
           
By:
   
By
/s/ Eric Takamura 
Name:
   
Name:  Eric Takamura
Title:
   
Title:  CEO/President
Dated:
   
Dated: October 7, 2010

  
iv

--------------------------------------------------------------------------------


 
DEED OF LEASE
 
By this Lease, Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 
1.
USE AND RESTRICTIONS ON USE

 
1.1      The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.
 
1.2      Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2.
 
1.3      Tenant and the Tenant Entities will be entitled to the non-exclusive
use of the common areas of the Building as they exist from time to time during
the Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than the number of Parking
Spaces allocated to Tenant in the Basic Lease Provisions. The foregoing shall
not be deemed to provide Tenant with an exclusive right to any parking spaces or
any guaranty of the availability of any particular parking spaces.

 
2.
TERM.

 
2.1          The Term of this Lease shall begin on the Commencement Date set
forth in the Reference Pages, and shall terminate on the Termination Date set
forth in the Reference Pages, unless earlier terminated pursuant to the
provisions of this Lease. Tenant hereby expressly acknowledges and agrees that
Landlord shall tender possession of the Premises to Tenant in its then “as-is”
condition and Landlord shall have no obligation to undertake, or pay for, any
improvements or additions to the Premises in connection with this Lease or
otherwise.
 
1

--------------------------------------------------------------------------------


 
2.2          Tenant agrees that Landlord shall not be liable for any damage
resulting from Landlord’s failure to deliver the Premises to Tenant in
accordance with the terms of this Lease. If Landlord does not deliver possession
of the Premises to Tenant on or before the Commencement Date set forth in the
Reference Pages, then the Commencement Date shall be extended and shall occur on
the date on which such delivery by Landlord occurs and the Termination Date set
forth in the Reference Pages shall be extended by the number of days in the
period beginning on Commencement Date set forth in the Reference Pages and
ending on the actual Commencement Date. No such failure to deliver possession of
the Premises to Tenant shall affect the other obligations of Tenant under this
Lease.
 
3.
RENT.

 
3.1          Tenant agrees to pay to Landlord the Annual Rent in effect from
time to time by paying the Monthly Installment of Rent then in effect on or
before the first day of each full calendar month during the Term, except that
the first full month’s rent shall be paid upon the execution of this Lease. The
Monthly Installment of Rent in effect at any time shall be one-twelfth (1/12) of
the Annual Rent in effect at such time. Rent for any period during the Term
which is less than a full month shall be a prorated portion of the Monthly
Installment of Rent based upon the number of days in such month. Said rent shall
be paid to Landlord, without deduction or offset and without notice or demand,
at the Rent Payment Address, as set forth on the Reference Pages, or to such
other person or at such other place as Landlord may from time to time designate
in writing. If an Event of Default occurs. Landlord may require by notice to
Tenant that all subsequent rent payments be made by an automatic payment from
Tenant’s bank account to Landlord’s account, without cost to Landlord. Tenant
must implement such automatic payment system prior to the next scheduled rent
payment or within ten (10) days after Landlord’s notice, whichever is later.
Unless specified in this Lease to the contrary, all amounts and sums payable by
Tenant to Landlord pursuant to this Lease shall be deemed additional rent.
 
3.2          Tenant recognizes that late payment of any rent or other sum due
under this Lease will result in administrative expense to Landlord, the extent
of which additional expense is extremely difficult and economically impractical
to ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) six
percent (6%) of the unpaid rent or other payment. The amount of the late charge
to be paid by Tenant shall be reassessed and added to Tenant’s obligation for
each successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.
 
4.
RENT ADJUSTMENTS.

 
4.1          For the purpose of this Article 4, the following terms are defined
as follows:
 
4.1.1           Intentionally Omitted.
 
4.1.2           Expenses: All costs of operation, maintenance, repair,
replacement and management of the Project (including the amount of any credits
which Landlord may grant to particular tenants of the Project in lieu of
providing any standard services or paying any standard costs described in this
Section 4.1.2 for similar tenants), as determined in accordance with generally
accepted accounting principles, including the following costs by way of
illustration, but not limitation: water and sewer charges; insurance charges of
or relating to all insurance policies and endorsements deemed by Landlord to be
reasonably necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Project or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas; waste
disposal; the cost of janitorial services; the cost of security and alarm
services (including any central station signaling system); costs of cleaning,
repairing, replacing and maintaining the common areas, including parking and
landscaping, window cleaning costs; labor costs; costs and expenses of managing
the Project including management and/or administrative fees; air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
licenses, permits and inspection fees; wages and salaries; employee benefits and
payroll taxes; accounting and legal fees; any sales, use or service taxes
incurred in connection therewith. In addition, Landlord shall be entitled to
recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Project at the time it was constructed; but the costs described in this sentence
shall be amortized over the reasonable life of such expenditures in accordance
with such reasonable life and amortization schedules as shall be determined by
Landlord in accordance with generally accepted accounting principles, with
interest on the unamortized amount at one percent (1%) in excess of the Wall
Street Journal prime lending rate announced from time to time. Expenses shall
not include depreciation or amortization of the Project or equipment in the
Project except as provided herein, loan principal payments, costs of alterations
of tenants’ premises, leasing commissions, interest expenses on long-term
borrowings or advertising costs. The Building is one of three (3) buildings in
the Project. Landlord shall have the right to manage, operate, use, service,
maintain and/or repair the Building along with other properties in the Project,
and Expenses and Taxes, as the case may be, shall include the portion of any
costs and expenses incurred in connection therewith that the Landlord allocates
on an equitable basis to the Building.

 
2

--------------------------------------------------------------------------------

 
 
4.1.3           Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Project or the land appurtenant
to the Project, or with respect to any improvements, fixtures and equipment or
other property of Landlord, real or personal, located in the Project and used in
connection with the operation of the Project and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
calendar year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Project or any taxes to be paid by Tenant
pursuant to Article 28.
 
4.2          Commencing on the Commencement Date, Tenant shall pay as additional
rent for each calendar year Tenant’s Proportionate Share of Expenses and Taxes
incurred for such calendar year.
 
4.3          The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3. During the Term, Tenant may review, at Tenant’s sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within sixty (60) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement acceptable
to Landlord, and provided that if Tenant utilizes an independent accountant to
perform such review it shall be one of national standing which is reasonably
acceptable to Landlord, is not compensated on a contingency basis and is also
subject to such confidentiality agreement. If Tenant fails to object to
Landlord’s determination of Expenses within ninety (90) days after receipt, or
if any such objection fails to state with specificity the reason for the
objection, Tenant shall be deemed to have approved such determination and shall
have no further right to object to or contest such determination. In the event
that during all or any portion of any calendar year (including the Base Year),
the Building is not fully rented and occupied Landlord shall make an appropriate
adjustment in occupancy-related Expenses for such year for the purpose of
avoiding distortion of the amount of such Expenses to be attributed to Tenant by
reason of variation in total occupancy of the Building, by employing consistent
and sound accounting and management principles to determine Expenses that would
have been paid or incurred by Landlord had the Building been at least
ninety-five percent (95%) rented and occupied.
 
4.4          Prior to the actual determination thereof for a calendar year,
Landlord may from time to time estimate Tenant’s liability for Expenses and/or
Taxes under Section 4.2, Article 6 and Article 28 for the calendar year or
portion thereof. Landlord will give Tenant written notification of the amount of
such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such calendar year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.
 
4.5          When the above mentioned actual determination of Tenant’s liability
for Expenses and/or Taxes is made for any calendar year and when Tenant is so
notified in writing, then:


 
4.5.1           If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the calendar year is less
than Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days of receipt of Landlord’s bill therefor; and
 
4.5.2           If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the calendar year is more
than Tenant’s liability for Expenses and/or Taxes, then Landlord shall credit
the difference against the then next due payments to be made by Tenant under
this Article 4, or, if the Lease has terminated, refund the difference in cash.
 
4.6          Tenant’s liability for any partial calendar year shall be prorated
based upon a three hundred sixty-five (365) day year.
 
 
3

--------------------------------------------------------------------------------

 
 
5.            SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with
Landlord upon the execution of this Lease. Said sum shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled.
 
6.            ALTERATIONS.
 
6.1          Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof or the
making of any improvements as required by Article 7, without the prior written
consent of Landlord. When applying for such consent, Tenant shall, if requested
by Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question.
 
6.2          In the event Landlord consents to the making of any such
alteration, addition or improvement by Tenant, the same shall be made by using
either Landlord’s contractor or a contractor reasonably approved by Landlord, in
either event at Tenant’s sole cost and expense. If Tenant shall employ any
contractor other than Landlord’s contractor and such other contractor or any
subcontractor of such other contractor shall employ any non-union labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor. In any event Landlord may charge Tenant a
construction management fee not to exceed five percent (5%) of the cost of such
work to cover its overhead as it relates to such proposed work, plus third-party
costs actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand.
 
6.3          All alterations, additions or improvements proposed by Tenant shall
be constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Article 26.

 
7.           REPAIR.
 
7.1          Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, except that Landlord shall repair and
maintain the structural portions of the roof, foundation and walls of the
Building. By taking possession of the Premises, Tenant accepts them as being in
good order, condition and repair and in the condition in which Landlord is
obligated to deliver them. It is hereby understood and agreed that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for an unreasonable time after
written notice of the need of such repairs or maintenance is given to Landlord
by Tenant.

 
4

--------------------------------------------------------------------------------

 
 
7.2          Tenant shall at its own cost and expense keep and maintain all
parts of the Premises and such portion of the Building and improvements as are
within the exclusive control of Tenant in good condition, promptly making all
necessary repairs and replacements, whether ordinary or extraordinary, with
materials and workmanship of the same character, kind and quality as the
original (including, but not limited to, repair and replacement of all fixtures
installed by Tenant, water heaters serving the Premises, windows, glass and
plate glass, doors, exterior stairs, skylights, any special office entries,
interior walls and finish work, floors and floor coverings, heating and air
conditioning systems serving the Premises, electrical systems and fixtures,
sprinkler systems, dock boards, truck doors, dock bumpers, plumbing work and
fixtures, and performance of regular removal of trash and debris). Tenant as
part of its obligations hereunder shall keep the Premises in a clean and
sanitary condition. Tenant will, as far as possible keep all such parts of the
Premises from deterioration due to ordinary wear and from falling temporarily
out of repair, and upon termination of this Lease in any way Tenant will yield
up the Premises to Landlord in good condition and repair, loss by fire or other
casualty excepted (but not excepting any damage to glass). Tenant shall, at its
own cost and expense, repair any damage to the Premises or the Building
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, employees, contractors, invitees, or any other person
entering upon the Premises as a result of Tenant’s business activities or caused
by Tenant’s default hereunder.
 
7.3          Except as provided in Article 22, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.
 
7.4          Tenant shall, at its own cost and expense, enter into a regularly
scheduled preventive maintenance/service contract with a maintenance contractor
approved by Landlord for servicing all heating and air conditioning systems and
equipment serving the Premises (and a copy thereof shall be furnished to
Landlord). The service contract must include all services suggested by the
equipment manufacturer in the operation/maintenance manual and must become
effective immediately upon the Commencement Date. Should Tenant fail to do so,
Landlord may, upon notice to Tenant, enter into such a maintenance/ service
contract on behalf of Tenant or perform the work and in either case, charge
Tenant the cost thereof along with a reasonable amount for Landlord’s overhead.
 
7.5          Landlord shall coordinate any repairs and other maintenance of any
railroad tracks serving the Building and, if Tenant uses such rail tracks,
Tenant shall reimburse Landlord or the railroad company from time to time upon
demand, as additional rent, for its share of the costs of such repair and
maintenance and for any other sums specified in any agreement to which Landlord
or Tenant is a party respecting such tracks, such costs to be borne
proportionately by all tenants in the Building using such rail tracks, based
upon the actual number of rail cars shipped and received by such tenant during
each calendar year during the Term.

 
8.           LIENS. Tenant shall keep the Premises, the Building and appurtenant
land and Tenant’s leasehold interest in the Premises free from any liens arising
out of any services, work or materials performed, furnished, or contracted for
by Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days of
Landlord’s demand.
 
9.           ASSIGNMENT AND SUBLETTING.
 
9.1          Tenant shall not have the right to assign or pledge this Lease or
to sublet the whole or any part of the Premises whether voluntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

 
5

--------------------------------------------------------------------------------

 
 
9.2          Notwithstanding any assignment or subletting, permitted or
otherwise, Tenant shall at all times remain directly, primarily and fully
responsible and liable for the payment of the rent specified in this Lease and
for compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. Upon the occurrence of an Event of Default, if the
Premises or any part of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from Tenant under this Lease, and no such
collection shall be construed to constitute a novation or release of Tenant from
the further performance of Tenant’s obligations under this Lease.
 
9.3          In addition to Landlord’s right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting or assignment, to terminate this Lease, or in the
case of a proposed subletting of less than the entire Premises, to recapture the
portion of the Premises to be sublet, as of the date the subletting or
assignment is to be effective. The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within thirty
(30) days following Landlord’s receipt of Tenant’s written notice as required
above. If this Lease shall be terminated with respect to the entire Premises
pursuant to this Section, the Term of this Lease shall end on the date stated in
Tenant’s notice as the effective date of the sublease or assignment as if that
date had been originally fixed in this Lease for the expiration of the Term. If
Landlord recaptures under this Section only a portion of the Premises, the rent
to be paid from time to time during the unexpired Term shall abate
proportionately based on the proportion by which the approximate square footage
of the remaining portion of the Premises shall be less than that of the Premises
as of the date immediately prior to such recapture. Tenant shall, at Tenant’s
own cost and expense, discharge in full any outstanding commission obligation
which may be due and owing as a result of any proposed assignment or subletting,
whether or not the Premises are recaptured pursuant to this Section 9.3 and
rented by Landlord to the proposed tenant or any other tenant.
 
9.4          In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to one
hundred percent (100%) of any Increased Rent (as defined below), less the Costs
Component (as defined below), when and as such Increased Rent is received by
Tenant. As used in this Section, “Increased Rent” shall mean the excess of (i)
all rent and other consideration which Tenant is entitled to receive by reason
of any sale, sublease, assignment or other transfer of this Lease, over (ii) the
rent otherwise payable by Tenant under this Lease at such time. For purposes of
the foregoing, any consideration received by Tenant in form other than cash
shall be valued at its fair market value as determined by Landlord in good
faith. The “Costs Component” is that amount which, if paid monthly, would fully
amortize on a straight-line basis, over the entire period for which Tenant is to
receive Increased Rent, the reasonable costs incurred by Tenant for leasing
commissions and tenant improvements in connection with such sublease, assignment
or other transfer.
 
9.5          Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or (f)
would subject the Premises to a use which would: (i) involve increased personnel
or wear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building; (iii) require any addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.
 
9.6          Upon any request to assign or sublet, Tenant will pay to Landlord
the Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.
 
9.7          If Tenant is a corporation, limited liability company, partnership
or trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.

 
6

--------------------------------------------------------------------------------

 
 
10.         INDEMNIFICATION. None of the Landlord Entities shall be liable and
Tenant hereby waives all claims against them for any damage to any property or
any injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.
 
11.         INSURANCE.
 
11.1        Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than $2,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time, covering bodily injury and
property damage liability and $1,000,000 products/completed operations
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of not less than $1,000,000 per accident; (c) Worker’s
Compensation Laws with limits as required by statute and Employers Liability
with limits of $500,000 each accident, $500,000 disease policy limit, $500,000
disease—each employee; (d) All Risk or Special Form coverage protecting Tenant
against loss of or damage to Tenant’s alterations, additions, improvements,
carpeting, floor coverings, panelings, decorations, fixtures, inventory and
other business personal property situated in or about the Premises to the full
replacement value of the property so insured; and, (e) Business Interruption
Insurance with limit of liability representing loss of at least approximately
six (6) months of income.
 
11.2        The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord Entities as additional insureds (General Liability) and
loss payee (Property—Special Form); (c) be issued by an insurance company with a
minimum Best’s rating of “A-:VII” during the Term; and (d) provide that said
insurance shall not be canceled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord; a
certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 27 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least thirty (30) days prior to each renewal
of said insurance.
 
11.3        Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.

 
12.         WAIVER OF SUBROGATION. So long as their respective insurers so
permit, Tenant and Landlord hereby mutually waive their respective rights of
recovery against each other for any loss insured by fire, extended coverage, All
Risks or other insurance now or hereafter existing for the benefit of the
respective party but only to the extent of the net insurance proceeds payable
under such policies. Each party shall obtain any special endorsements required
by their insurer to evidence compliance with the aforementioned waiver.

 
7

--------------------------------------------------------------------------------

 
 
13.         SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat,
light, power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Tenant will not, without the written consent
of Landlord, contract with a utility provider to service the Premises with any
utility, including, but not limited to, telecommunications, electricity, water,
sewer or gas, which is not previously providing such service to other tenants in
the Building. Landlord shall in no event be liable for any interruption or
failure of utility services on or to the Premises. Prior to the Commencement
Date, Tenant shall establish an account in Tenant’s name for each utility
serving the Premises and Tenant shall pay all fees, deposits and other charges
in connection with the establishment of such accounts.
 
14.         HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be Two
Hundred Percent (200%) of the greater of (a) the amount of the Annual Rent for
the last period prior to the date of such termination plus all Rent Adjustments
under Article 4; and (b) the then market rental value of the Premises as
determined by Landlord assuming a new lease of the Premises of the then usual
duration and other terms, in either case, prorated on a daily basis, and also
pay all damages sustained by Landlord by reason of such retention. If Landlord
gives notice to Tenant of Landlord’s election to such effect, such holding over
shall constitute renewal of this Lease for a period from month to month or one
(1) year, whichever shall be specified in such notice, in either case at the
Holdover Rate, but if the Landlord does not so elect, no such renewal shall
result notwithstanding acceptance by Landlord of any sums due hereunder after
such termination; and instead, a tenancy at sufferance at the Holdover Rate
shall be deemed to have been created. In any event, no provision of this Article
14 shall be deemed to waive Landlord’s right of reentry or any other right under
this Lease or at law.
 
15.         SUBORDINATION. Without the necessity of any additional document
being executed by Tenant for the purpose of effecting a subordination, this
Lease shall be subject and subordinate at all times to ground or underlying
leases and to the lien of any mortgages or deeds of trust now or hereafter
placed on, against or affecting the Building, Landlord’s interest or estate in
the Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.
 
16.         RULES AND REGULATIONS. Tenant shall faithfully observe and comply
with all the rules and regulations as set forth in Exhibit D to this Lease and
all reasonable and non-discriminatory modifications of and additions to them
from time to time put into effect by Landlord. Landlord shall not be responsible
to Tenant for the non-performance by any other tenant or occupant of the
Building of any such rules and regulations.
 
17.         REENTRY BY LANDLORD.
 
17.1        Landlord reserves and shall at all times have the right to re-enter
the Premises to inspect the same, to show said Premises to prospective
purchasers, mortgagees or tenants, and to alter, improve or repair the Premises
and any portion of the Building, without abatement of rent, and may for that
purpose erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.
Landlord shall have the right at any time to change the arrangement and/or
locations of entrances, or passageways, doors and doorways, and corridors,
windows, elevators, stairs, toilets or other public parts of the Building and to
change the name, number or designation by which the Building is commonly known.
In the event that Landlord damages any portion of any wall or wall covering,
ceiling, or floor or floor covering within the Premises, Landlord shall repair
or replace the damaged portion to match the original as nearly as commercially
reasonable but shall not be required to repair or replace more than the portion
actually damaged. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned by any action
of Landlord authorized by this Article 17.
 
17.2        For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. As to any portion to which access cannot be had by
means of a key or keys in Landlord’s possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within five (5) days of Landlord’s demand.

 
8

--------------------------------------------------------------------------------

 


18.
DEFAULT.



18.1       Except as otherwise provided in Article 20, the following events
shall be deemed to be Events of Default under this Lease:


18.1.1      Tenant shall fail to pay when due any sum of money becoming due to
be paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, for
the twelve (12) month period commencing with the date of such notice, the
failure to pay within five (5) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default, without notice.


18.1.2      Tenant shall fail to comply with any term, provision or covenant of
this Lease which is not provided for in another Section of this Article and
shall not cure such failure within twenty (20) days (forthwith, if the failure
involves a hazardous condition) after written notice of such failure to Tenant
provided, however, that such failure shall not be an event of default if such
failure could not reasonably be cured during such twenty (20) day period, Tenant
has commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.


18.1.3      Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.


18.1.4      Tenant shall become insolvent, admit in writing its inability to pay
its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, make an assignment for the
benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.


18.1.5      A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.


19.
REMEDIES.



19.1       Except as otherwise provided in Article 20, upon the occurrence of
any of the Events of Default described or referred to in Article 18, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand whatsoever, concurrently or consecutively and not
alternatively:


19.1.1      Landlord may, at its election, terminate this Lease or terminate
Tenant’s right to possession only, without terminating the Lease.


19.1.2      Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.
 
 
9

--------------------------------------------------------------------------------

 


19.1.3     Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.


19.1.4     Upon any termination of Tenant’s right to possession only without
termination of the Lease:


19.1.4.1    Neither such termination of Tenant’s right to possession nor
Landlord’s taking and holding possession thereof as provided in Section 19.1.2
shall terminate the Lease or release Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay the rent, including any amounts
treated as additional rent, under this Lease for the full Term, and if Landlord
so elects Tenant shall continue to pay to Landlord the entire amount of the rent
as and when it becomes due, including any amounts treated as additional rent
under this Lease, for the remainder of the Term plus any other sums provided in
this Lease to be paid by Tenant for the remainder of the Term.


19.1.4.2    Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law. Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises. In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
cost thereof, together with Landlord’s expenses of reletting, including, without
limitation, any commission incurred by Landlord, within five (5) days of
Landlord’s demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker’s commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.


19.1.4.3    Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees and broker’s commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.


19.2      Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense. Without
limiting the generality of the foregoing, Landlord may, at Landlord’s option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord’s demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.


 
10

--------------------------------------------------------------------------------

 


19.3      Tenant understands and agrees that in entering into this Lease,
Landlord is relying upon receipt of all the Annual and Monthly Installments of
Rent to become due with respect to all the Premises originally leased hereunder
over the full Initial Term of this Lease for amortization, including interest at
the Amortization Rate. For purposes hereof, the “Concession Amount” shall be
defined as the aggregate of all amounts forgone or expended by Landlord as free
rent under the lease and for brokers’ commissions payable by reason of this
Lease. Accordingly, Tenant agrees that if this Lease or Tenant’s right to
possession of the Premises leased hereunder shall be terminated as of any date
(“Default Termination Date”) prior to the expiration of the full Initial Term
hereof by reason of a default of Tenant, there shall be due and owing to
Landlord as of the day prior to the Default Termination Date, as rent in
addition to all other amounts owed by Tenant as of such Date, the amount
(“Unamortized Amount”) of the Concession Amount determined as set forth below;
provided, however, that in the event that such amounts are recovered by Landlord
pursuant to any other provision of this Article 19, Landlord agrees that it
shall not attempt to recover such amounts pursuant to this Paragraph 19.3. For
the purposes hereof, the Unamortized Amount shall be determined in the same
manner as the remaining principal balance of a mortgage with interest at the
Amortization Rate payable in level payments over the same length of time as from
the effectuation of the Concession concerned to the end of the full Initial Term
of this Lease would be determined. The foregoing provisions shall also apply to
and upon any reduction of space in the Premises, as though such reduction were a
termination for Tenant’s default, except that (i) the Unamortized Amount shall
be reduced by any amounts paid by Tenant to Landlord to effectuate such
reduction and (ii) the manner of application shall be that the Unamortized
Amount shall first be determined as though for a full termination as of the
Effective Date of the elimination of the portion, but then the amount so
determined shall be multiplied by the fraction of which the numerator is the
rentable square footage of the eliminated portion and the denominator is the
rentable square footage of the Premises originally leased hereunder; and the
amount thus obtained shall be the Unamortized Amount.


19.4      If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.


19.5      Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies provided in this Lease or any other remedies provided
by law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.


19.6      No act or thing done by Landlord or its agents during the Term shall
be deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.


19.7      To secure the payment of all rentals and other sums of money becoming
due from Tenant under this Lease, Landlord shall have and Tenant grants to
Landlord a first lien upon the leasehold interest of Tenant under this Lease,
which lien may be enforced in equity, and a continuing security interest upon
all goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper and other personal property of Tenant situated on the
Premises, and such property shall not be removed therefrom without the consent
of Landlord until all arrearages in rent as well as any and all other sums of
money then due to Landlord under this Lease shall first have been paid and
discharged. Upon the occurrence of an Event of Default, Landlord shall have, in
addition to any other remedies provided in this Lease or by law, all rights and
remedies under the Uniform Commercial Code, including without limitation the
right to sell the property described in this Section 19.7 at public or private
sale upon five (5) days’ notice to Tenant. Tenant shall execute all such
financing statements and other instruments as shall be deemed necessary or
desirable in Landlord’s discretion to perfect the security interest hereby
created.


19.8      Any and all property which may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law, to which Tenant is
or may be entitled, may be handled, removed and/or stored, as the case may be,
by or at the direction of Landlord but at the risk, cost and expense of Tenant,
and Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.
 
 
11

--------------------------------------------------------------------------------

 


19.9         If more than one (1) Event of Default occurs during the Term or any
renewal thereof, Tenant’s renewal options, expansion options, purchase options
and rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.


20.
TENANT’S BANKRUPTCY OR INSOLVENCY.



20.1      If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):


20.1.1     Tenant, Tenant as debtor-in-possession, and any trustee or receiver
of Tenant’s assets (each a “Tenant’s Representative”) shall have no greater
right to assume or assign this Lease or any interest in this Lease, or to
sublease any of the Premises than accorded to Tenant in Article 9, except to the
extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law. Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:


20.1.1.1    Such Debtor’s Law shall provide to Tenant’s Representative a right
of assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.


20.1.1.2    Tenant’s Representative or the proposed assignee, as the case shall
be, shall have deposited with Landlord as security for the timely payment of
rent an amount equal to the larger of: (a) three (3) months’ rent and other
monetary charges accruing under this Lease; and (b) any sum specified in Article
5; and shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.


20.1.1.3    The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.


20.1.1.4    Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.


21.          QUIET ENJOYMENT. Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease. Landlord shall not be liable for any interference or
disturbance by other tenants or third persons, nor shall Tenant be released from
any of the obligations of this Lease because of such interference or
disturbance.


12

--------------------------------------------------------------------------------


 
22.
CASUALTY



22.1       In the event the Premises or the Building are damaged by fire or
other cause and in Landlord’s reasonable estimation such damage can be
materially restored within one hundred eighty (180) days, Landlord shall
forthwith repair the same and this Lease shall remain in full force and effect,
except that Tenant shall be entitled to a proportionate abatement in rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. Within forty-five (45) days from the date of such damage, Landlord
shall notify Tenant, in writing, of Landlord’s reasonable estimation of the
length of time within which material restoration can be made, and Landlord’s
determination shall be binding on Tenant. For purposes of this Lease, the
Building or Premises shall be deemed “materially restored” if they are in such
condition as would not prevent or materially interfere with Tenant’s use of the
Premises for the purpose for which it was being used immediately before such
damage.


22.2       If such repairs cannot, in Landlord’s reasonable estimation, be made
within one hundred eighty (180) days, Landlord and Tenant shall each have the
option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.


22.3       Landlord shall not be required to repair or replace any damage or
loss by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.


22.4       In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties. Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.


22.5       Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.


22.6       In the event of any damage or destruction to the Building or Premises
by any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.


23.          EMINENT DOMAIN. If all or any substantial part of the Premises
shall be taken or appropriated by any public or quasi-public authority under the
power of eminent domain, or conveyance in lieu of such appropriation, either
party to this Lease shall have the right, at its option, of giving the other, at
any time within thirty (30) days after such taking, notice terminating this
Lease, except that Tenant may only terminate this Lease by reason of taking or
appropriation, if such taking or appropriation shall be so substantial as to
materially interfere with Tenant’s use and occupancy of the Premises. If neither
party to this Lease shall so elect to terminate this Lease, the rental
thereafter to be paid shall be adjusted on a fair and equitable basis under the
circumstances. In addition to the rights of Landlord above, if any substantial
part of the Building shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, and regardless of whether the Premises or any part thereof are so taken
or appropriated. Landlord shall have the right, at its sole option, to terminate
this Lease. Landlord shall be entitled to any and all income, rent, award, or
any interest whatsoever in or upon any such sum, which may be paid or made in
connection with any such public or quasi-public use or purpose, and Tenant
hereby assigns to Landlord any interest it may have in or claim to all or any
part of such sums, other than any separate award which may be made with respect
to Tenant’s trade fixtures and moving expenses; Tenant shall make no claim for
the value of any unexpired Term.
 
 
13

--------------------------------------------------------------------------------

 


24.          SALE BY LANDLORD. In event of a sale or conveyance by Landlord of
the Building, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions, expressed or implied,
contained in this Lease in favor of Tenant, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to this Lease. Except as set forth in this Article 24, this Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security.


25.          ESTOPPEL CERTIFICATES. Within ten (10) days following any written
request which Landlord may make from time to time, Tenant shall execute and
deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid; (d)
the fact that there are no current defaults under this Lease by either Landlord
or Tenant except as specified in Tenant’s statement; and (e) such other matters
as may be requested by Landlord. Landlord and Tenant intend that any statement
delivered pursuant to this Article 25 may be relied upon by any mortgagee,
beneficiary or purchaser, and Tenant shall be liable for all loss, cost or
expense resulting from the failure of any sale or funding of any loan caused by
any material misstatement contained in such estoppel certificate. Tenant
irrevocably agrees that if Tenant fails to execute and deliver such certificate
within such ten (10) day period Landlord or Landlord’s beneficiary or agent may
execute and deliver such certificate on Tenant’s behalf, and that such
certificate shall be fully binding on Tenant.


26.
SURRENDER OF PREMISES.



26.1        Tenant shall arrange to meet Landlord for two (2) joint inspections
of the Premises, the first to occur at least thirty (30) days (but no more than
sixty (60) days) before the last day of the Term, and the second to occur not
later than forty-eight (48) hours after Tenant has vacated the Premises. In the
event of Tenant’s failure to arrange such joint inspections and/or participate
in either such inspection, Landlord’s inspection at or after Tenant’s vacating
the Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.


26.2        All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including, without limitation,
carpeting (collectively, “Alterations”), shall be and remain the property of
Tenant during the Term. Upon the expiration or sooner termination of the Term,
all Alterations shall become a part of the realty and shall belong to Landlord
without compensation, and title shall pass to Landlord under this Lease as by a
bill of sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, if Landlord elects by notice given to
Tenant at least ten (10) days prior to expiration of the Term, Tenant shall, at
Tenant’s sole cost, remove any Alterations, including carpeting, so designated
by Landlord’s notice, and repair any damage caused by such removal. Tenant must,
at Tenant’s sole cost, remove upon termination of this Lease, any and all of
Tenant’s furniture, furnishings, equipment, movable partitions of less than full
height from floor to ceiling and other trade fixtures and personal property, as
well as all data/telecommunications cabling and wiring installed by or on behalf
of Tenant, whether inside walls, under any raised floor or above any ceiling
(collectively, “Personalty”). Personalty not so removed shall be deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damage
caused by such removal. In lieu of requiring Tenant to remove Alterations and
Personalty and repair the Premises as aforesaid, Landlord may, by written notice
to Tenant delivered at least thirty (30) days before the Termination Date,
require Tenant to pay to Landlord, as additional rent hereunder, the cost of
such removal and repair in an amount reasonably estimated by Landlord.


26.3        All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term. Upon the expiration or earlier termination
of the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.
 
 
14

--------------------------------------------------------------------------------

 

 
27.          NOTICES. Any notice or document required or permitted to be
delivered under this Lease shall be addressed to the intended recipient, by
fully prepaid registered or certified United States Mail return receipt
requested, or by reputable independent contract delivery service furnishing a
written record of attempted or actual delivery, and shall be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
on the Reference Pages, or at such other address as it has then last specified
by written notice delivered in accordance with this Article 27, or if to Tenant
at either its aforesaid address or its last known registered office or home of a
general partner or individual owner, whether or not actually accepted or
received by the addressee. Any such notice or document may also be personally
delivered if a receipt is signed by and received from, the individual, if any,
named in Tenant’s Notice Address.


28.          TAXES PAYABLE BY TENANT. In addition to rent and other charges to
be paid by Tenant under this Lease, Tenant shall reimburse to Landlord, upon
demand, any and all taxes payable by Landlord (other than net income taxes)
whether or not now customary or within the contemplation of the parties to this
Lease: (a) upon, allocable to, or measured by or on the gross or net rent
payable under this Lease, including without limitation any gross income tax or
excise tax levied by the State, any political subdivision thereof, or the
Federal Government with respect to the receipt of such rent; (b) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of the Premises or any portion thereof,
including any sales, use or service tax imposed as a result thereof; (c) upon or
measured by the Tenant’s gross receipts or payroll or the value of Tenant’s
equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or (d)
upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises. In addition
to the foregoing, Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed against Tenant and which become payable during the term
hereof upon Tenant’s equipment, furniture, fixtures and other personal property
of Tenant located in the Premises.


29.          RELOCATION OF TENANT. Landlord, at its sole expense, on at least
sixty (60) days prior written notice, may require Tenant to move from the
Premises to other space of comparable size and decor in order to permit Landlord
to consolidate the space leased to Tenant with other adjoining space leased or
to be leased to another tenant. In the event of any such relocation, Landlord
will pay all expenses of preparing and decorating the new premises so that they
will be substantially similar to the Premises from which Tenant is moving, and
Landlord will also pay the expense of moving Tenant’s furniture and equipment to
the relocated premises. In such event this Lease and each and all of the terms
and covenants and conditions hereof shall remain in full force and effect and
thereupon be deemed applicable to such new space except that revised Reference
Pages and a revised Exhibit A shall become part of this Lease and shall reflect
the location of the new premises.


30.          DEFINED TERMS AND HEADINGS. The Article headings shown in this
Lease are for convenience of reference and shall in no way define, increase,
limit or describe the scope or intent of any provision of this Lease. Any
indemnification or insurance of Landlord shall apply to and inure to the benefit
of all the following “Landlord Entities”, being Landlord, Landlord’s investment
manager, and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share shown on the Reference Pages; however, Landlord may
adjust either or both figures if there is manifest error, addition or
subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment. The term “Building” refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto. If the Building is part of a larger complex of structures,
the term “Building” may include the entire complex, where appropriate (such as
shared Expenses or Taxes) and subject to Landlord’s reasonable discretion.


31.         TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership,
trust or other legal entity each of the persons executing this Lease on behalf
of Tenant represents and warrants that Tenant has been and is qualified to do
business in the state in which the Building is located, that the entity has full
right and authority to enter into this Lease, and that all persons signing on
behalf of the entity were authorized to do so by appropriate actions. Tenant
agrees to deliver to Landlord, simultaneously with the delivery of this Lease, a
corporate resolution, proof of due authorization by partners, opinion of counsel
or other appropriate documentation reasonably acceptable to Landlord evidencing
the due authorization of Tenant to enter into this Lease.
 
 
15

--------------------------------------------------------------------------------

 


Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are (i)
the target of any sanctions program that is established by Executive Order of
the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.”


32.          FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request,
Tenant shall deliver to Landlord a copy, certified by an officer of Tenant as
being a true and correct copy, of Tenant’s most recent audited financial
statement, or, if unaudited, certified by Tenant’s chief financial officer as
being true, complete and correct in all material respects. Tenant hereby
authorizes Landlord to obtain one or more credit reports on Tenant at any time,
and shall execute such further authorizations as Landlord may reasonably require
in order to obtain a credit report.


33.          COMMISSIONS. Each of the parties represents and warrants to the
other that it has not dealt with any broker or finder in connection with this
Lease, except as described on the Reference Pages.


34.          TIME AND APPLICABLE LAW. Time is of the essence of this Lease and
all of its provisions. This Lease shall in all respects be governed by the laws
of the state in which the Building is located.


35.          SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the
terms, covenants and conditions contained in this Lease shall be binding upon
and inure to the benefit of the heirs, successors, executors, administrators and
assigns of the parties to this Lease.


36.          ENTIRE AGREEMENT. This Lease, together with its exhibits, contains
all agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.


37.          EXAMINATION NOT OPTION. Submission of this Lease shall not be
deemed to be a reservation of the Premises. Landlord shall not be bound by this
Lease until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants. Notwithstanding anything contained in this Lease to
the contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.


38.          RECORDATION. Tenant shall not record or register this Lease or a
short form memorandum hereof without the prior written consent of Landlord, and
then shall pay all charges and taxes incident such recording or registration.


39.          LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord’s interest in the Building. The obligations of
Landlord under this Lease are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.


[SIGNATURE PAGE FOLLOWS]


 
16

--------------------------------------------------------------------------------

 


LANDLORD:
 
TENANT:
CIT GUILFORD DRIVE LLC, a Delaware limited liability company
 
NuGen MOBILITY, INC. a Delaware corporation
     
By:
RREEF America, L. L. C., a Delaware
     
limited liability company, authorized agent
         
By:
     
By:
/s/ Eric Takamura   
Name:
 
Name: Eric Takamura
Title:
 
Title: CEO/President
Dated:
   
  
Dated: October 7, 2010

 
 
17

--------------------------------------------------------------------------------

 


EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES


attached to and made a part of Lease bearing the
Lease Reference Date of October 1, 2010 between
CIT Guilford Drive LLC, as Landlord and
On the NuGen Mobility, Inc., as Tenant


Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.
 
[pg23.jpg]
 

 
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B – INTENTIONALLY OMITTED
 
[pg24.jpg]
 


 
B-1

--------------------------------------------------------------------------------

 


EXHIBIT C – INTENTIONALLY OMITTED
 
[pg25.jpg]
 


 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D – RULES AND REGULATIONS


attached to and made a part of Lease bearing the
Lease Reference Date of October 1, 2010 between
CIT Guilford Drive LLC, as Landlord and
On the NuGen Mobility, Inc., as Tenant


1.             No sign, placard, picture, advertisement, name or notice
(collectively referred to as “Signs”) shall be installed or displayed on any
part of the outside of the Building without the prior written consent of the
Landlord which consent shall be in Landlord’s sole discretion. All approved
Signs shall be printed, painted, affixed or inscribed at Tenant’s expense by a
person or vendor approved by Landlord and shall be removed by Tenant at Tenant’s
expense upon vacating the Premises. Landlord shall have the right to remove any
Sign installed or displayed in violation of this rule at Tenant’s expense and
without notice.


2.             If Landlord objects in writing to any curtains, blinds, shades or
screens attached to or hung in or used in connection with any window or door of
the Premises or Building, Tenant shall immediately discontinue such use. No
awning shall be permitted on any part of the Premises. Tenant shall not place
anything or allow anything to be placed against or near any glass partitions or
doors or windows which may appear unsightly, in the opinion of Landlord, from
outside the Premises.


3.             Tenant shall not alter any lock or other access device or install
a new or additional lock or access device or bolt on any door of its Premises
without the prior written consent of Landlord. Tenant, upon the termination of
its tenancy, shall deliver to Landlord the keys or other means of access to all
doors.


4.             If Tenant requires telephone, data, burglar alarm or similar
service, the cost of purchasing, installing and maintaining such service shall
be borne solely by Tenant. No boring or cutting for wires will be allowed
without the prior written consent of Landlord. Landlord shall direct
electricians as to where and how telephone, data, and electrical wires are to be
introduced or installed. The location of burglar alarms, telephones, call boxes
or other office equipment affixed to the Premises shall be subject to the prior
written approval of Landlord.


5.             Tenant shall not place a load upon any floor of its Premises,
including mezzanine area, if any, which exceeds the load per square foot that
such floor was designed to carry and that is allowed by law. Heavy objects shall
stand on such platforms as determined by Landlord to be necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such equipment or other property from any cause, and all damage done to the
Building by maintaining or moving such equipment or other property shall be
repaired at the expense of Tenant.


6.             Tenant shall not install any radio or television antenna,
satellite dish, loudspeaker or other device on the roof or exterior walls of the
Building without Landlord’s prior written consent which consent shall be in
Landlord’s sole discretion.


7.             Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork, plaster or dry wall (except for pictures and general
office uses) or in any way deface the Premises or any part thereof. Tenant shall
not affix any floor covering to the floor of the Premises or paint or seal any
floors in any manner except as approved by Landlord. Tenant shall repair any
damage resulting from noncompliance with this rule.


8.             No cooking shall be done or permitted on the Premises, except
that Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.


9.             Tenant shall not use any hand trucks except those equipped with
the rubber tires and side guards, and may use such other material-handling
equipment as Landlord may approve. Tenant shall not bring any other vehicles of
any kind into the Building. Forklifts which operate on asphalt areas shall only
use tires that do not damage the asphalt.


10.           Tenant shall not use the name of the Building or any photograph or
other likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.


[pg26.jpg]
 

 
 
D-1

--------------------------------------------------------------------------------

 

11.           All trash and refuse shall be contained in suitable receptacles at
locations approved by Landlord. Tenant shall not place in the trash receptacles
any personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.


12.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any governing
authority.


13.           Tenant assumes all responsibility for securing and protecting its
Premises and its contents including keeping doors locked and other means of
entry to the Premises closed.


14.           Tenant shall not use any method of heating or air conditioning
other than that supplied by Landlord without Landlord’s prior written consent.


15.           No person shall go on the roof without Landlord’s permission.


16.           Tenant shall not permit any animals, other than seeing-eye dogs,
to be brought or kept in or about the Premises or any common area of the
property.


17.           Tenant shall not permit any motor vehicles to be washed or
mechanical work or maintenance of motor vehicles to be performed on any portion
of the Premises or parking lot.


18.           These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any premises in the
Building. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any tenant or tenants, and any such waiver by Landlord shall not
be construed as a waiver of such Rules and Regulations for any or all tenants.


19.           Landlord reserves the right to make such other and reasonable
rules and regulations as in its judgment may from time to time be needed for
safety and security, for care and cleanliness of the Building and for the
preservation of good order in and about the Building. Tenant agrees to abide by
all such rules and regulations herein stated and any additional rules and
regulations which are adopted. Tenant shall be responsible for the observance of
all of the foregoing rules by Tenant’s employees, agents, clients, customers,
invitees and guests.


20.           Any toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown into
them. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant who, or whose employees or
invitees, shall have caused it.


21.           Tenant shall not permit smoking or carrying of lighted cigarettes
or cigars in areas reasonably designated by Landlord or any applicable
governmental agencies as non-smoking areas.


22.           Any directory of the Building or project of which the Building is
a part (“Project Area”), if provided, will be exclusively for the display of the
name and location of tenants only and Landlord reserves the right to charge for
the use thereof and to exclude any other names.


23.           Canvassing, soliciting, distribution of handbills or any other
written material in the Building or Project Area is prohibited and each tenant
shall cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.


24.           Any equipment belonging to Tenant which causes noise or vibration
that may be transmitted to the structure of the Building or to any space therein
to such a degree as to be objectionable to Landlord or to any tenants in the
Building shall be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate the noise or
vibration.


25.           Driveways, sidewalks, halls, passages, exits, entrances and
stairways (“Access Areas”) shall not be obstructed by tenants or used by tenants
for any purpose other than for ingress to and egress from their respective
premises. Access areas are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgement of Landlord, shall be prejudicial to
the safety, character, reputation and interests of the Building or its tenants.


[pg27.jpg]
 

 
 
D-2

--------------------------------------------------------------------------------

 


26.           Landlord reserves the right to designate the use of parking areas
and spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked overnight without
prior written consent of the Landlord shall be deemed abandoned and shall be
subject to being towed at vehicle owner’s expense. Tenant will from time to
time, upon the request of Landlord, supply Landlord with a list of license plate
numbers of vehicles owned or operated by its employees or agents.


27.           No trucks, tractors or similar vehicles can be parked anywhere
other than in Tenant’s own truck dock area. Tractor-trailers which must be
unhooked or parked with dolly wheels beyond the concrete loading areas must use
steel plates or wood blocks under the dolly wheels to prevent damage to the
asphalt paving surfaces. No parking or storing of such trailers will be
permitted in the parking areas or on streets adjacent thereto.


28.           During periods of loading and unloading, Tenant shall not
unreasonably interfere with traffic flow and loading and unloading areas of
other tenants. All products, materials or goods must be stored within the
Tenant’s Premises and not in any exterior areas, including, but not limited to,
exterior dock platforms, against the exterior of the Building, parking areas and
driveway areas. Tenant agrees to keep the exterior of the Premises clean and
free of nails, wood, pallets, packing materials, barrels and any other debris
produced from their operation.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]


[pg28.jpg]
 

 
 
D-3

--------------------------------------------------------------------------------

 